Title: From George Washington to Brigadier General Anthony Wayne, 4 December 1778
From: Washington, George
To: Wayne, Anthony


  
    Dear Sir
    Elisabeth Town [N.J.]4th Decemr 1778. 10 OClock p.m.
  
I have just recd intelligence that the Enemy moved up the North River yesterday with 52 sail of Transports, and had proceeded this morning as far up as Closter which is above Fort Lee. What is their intent I do not know—I desire you will halt wherever this may find you—collect all your effective Men, and send your Baggage and Convalescents on towards Middle Brook. If you receive certain information that they have proceeded up towards the Highland Posts, you are to move towards Sufferans at the Mouth of the Clove—I would have you send a Messenger to meet Lt Colo. Hay with the 500 Men belonging to your division. If they have passed the North River, let them join you as expeditiously as possible. If they should be still upon the other side, let Colo. Hay put himself under the direction of Genl Mcdougall who may perhaps want assistance. I am Dear Sir Your most obt Servt
  
    Go: Washington
  
  
P.S. If any of the troops belonging to the light Infantry should be on their way to rejoin their Corps be pleased to detain them with you.
  
